DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
	The Amendment filed 5/6/22 has been accepted and entered.  Applicants arguments in conjunction with amendments “generate a grant packet in accordance with a service flow, the service flow registered for a second IoT device; and receive first data formatted in accordance with a first protocol: generate, based on the first data, second data formatted in accordance with the DOCSIS
protocol; generate, based on the second data, third data by filtering the second data to remove
DOCSIS overhead data of the first data; and cause to send the third data to the second IoT device at the time and at the bandwidth” has been fully considered and are persuasive.  Therefore rejections of claims 1-3, 5-11, 13-16, 18-20 and 22-24 are withdrawn.

Allowable Subject Matter
Claims 1-3, 5-11, 13-16, 18-20 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants remarks submitted have been fully considered and found to be persuasive.  These remarks along with amendments filed “generate a grant packet in accordance with a service flow, the service flow registered for a second IoT device; and receive first data formatted in accordance with a first protocol: generate, based on the first data, second data formatted in accordance with the DOCSIS protocol; generate, based on the second data, third data by filtering the second data to remove DOCSIS overhead data of the first data; and cause to send the third data to the second IoT device at the time and at the bandwidth” have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended.  The closest prior art found is as follows:
Arnberg et al US (20200092701) teaches IoT devices 101-105 may be equipped with various types of sensors to collect information about themselves and their surroundings and provide the collected information to the IoT service 120, user devices 135 and/or external Websites 130 via the IoT hub 110. Some of the IoT devices 101-105 may perform a specified function in response to control commands sent through the IoT hub 110. Various specific examples of information collected by the IoT devices 101-105 and control commands are provided below. In one embodiment described below, the IoT device 101 is a user input device designed to record user selections and send the user selections to the IoT service 120 and/or Website.
Kakinada et al US (20190150134) teaches in operation, the LTE UE will report its CSI (channel state information, including CQI or channel quality index) via one of the UL channels; i.e., PUSCH or PUCCH, thereby characterizing the RF receiving environment for each reporting UE/IoT device. The eNodeB takes the reported CSI information to develop a schedule for transmission to the UE(s)/IoT device(s) via the PDSCH, and DL resource allocation is made via the PDCCH. UL grants (for UE/IoT device traffic operations such as when no PUSCH is available) are also made by the eNodeB via the PDCCH, based on requests sent via the PUCCH.
Oz et al US (7,151,782) teaches DOCSIS sessions can be categorized according to quality of service associated therewith or assigned thereto. For example, an Email session would normally be characterized by a low level of quality of service and telephony sessions would normally be characterized by a high level of quality of service. CPU 306 constantly detects the load status of the system 300 and dynamically assigns transmit priority to the DOCSIS sessions processed by DOCSIS MAC units 330.sub.1 and 330.sub.2. Hence, when system 300 is significantly loaded by video sessions, some non real time sessions such as DOCSIS Email sessions can be delayed or assigned narrower bandwidth, while real time sessions, such as telephony sessions are forced into the transmit route, even at the expense of further degrading the quality of currently transmitting video sessions towards their first quality level.
	None of these references, taken alone or in any reasonable combination teach the claim as amended in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478